Citation Nr: 0402037	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.

2.  Entitlement to service connection for skin conditions 
(claimed as tinea cruris and skin cancer).

3.  Entitlement to service connection for bilateral impaired 
hearing.

4.  Entitlement to service connection for dental condition 
(not otherwise specified).

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a disorder of the parotid glands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1953.

This appeal is from December 1993, November 1997, and 
November 2002 rating decisions of the Department of Veterans 
Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).  

The December 1993 rating decision denied reopening of a 
previously denied claim for service connection for parotitis.  
The veteran perfected the appeal in July 1994, but the Board 
of Veterans' Appeals (Board) has not yet decided the matter.  

The veteran claimed service connection for tinea cruris and 
mycosis fungoides (T-cell lymphoma) in October 1997.  The 
claim for service connection for a skin condition was denied 
in the November 1997 rating decision responded.  The skin 
condition was identified as a skin condition in the April 
1999 statement of the case (SOC) and as mycosis fungoides in 
the April 2002 supplemental statement of the case (SSOC).  
The matter of service connection for tinea cruris has not 
been stated as an issue on appeal in an SOC or SSOC.  

The November 2002 rating decision denied service connection 
for bilateral hearing loss and an unspecified dental 
condition, apparently dental trauma and responded to the 
veteran's March 2001 statement seeking service connection for 
a parotid gland condition.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran's February 2000 statement reveals an apparent 
intent to again seek service connection for psychiatric 
disability, which the Board denied in May 1998.  This matter 
is referred to the RO for appropriate action.  


REMAND

An October 1985 document from the Social Security 
Administration (SSA) shows payment to the veteran of monthly 
benefits for which he became eligible in December 1984.  From 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), the Court of Appeals 
for Veterans Claims (Court) has consistently held that VA 
must obtain SSA records when VA has notice of such records.  
A notice of an award of SSA benefits is such notice.  Nothing 
in the Court's jurisprudence on this point indicates VA's 
duty is abrogated because the records may not be current.  
When necessary development in an appeal includes obtaining 
SSA records, appellate review of all issues must be deferred.

The veteran's statement of July 1999 asserted that medical 
records from San Juan VA Medical Center (VAMC) which were 
retired in 1991 are pertinent to his claim because they show 
treatment shortly after separation from service.  He did not 
identify the treated disorder.  The veteran's claims file 
contains some VA medical records from the 1960s, 1970s, 1980s 
and 1990s.  The RO has in the past provided the veteran 
copies of his complete VA claims file.  Further development 
should seek to avoid duplication by ascertaining if the 
veteran is referring to VA medical records prior to 1991 
other than those in the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).

2.  Request the veteran to refer to the 
copy of his VA claims file previously 
furnished him and report to the RO 
whether the retired San Juan VAMC records 
to which he referred in his July 1999 
statement are other than those already in 
his claims file.  Request archived 
records from VAMC San Juan consistent 
with his response.  If the veteran does 
not clarify the matter, request all San 
Juan VAMC records retired to archives in 
or before 1991.

3.  Request SSA to provide any medical 
records it may have on the veteran from 
December 1984 to the present.

4.  Readjudicate the claims at issue, 
including the tinea cruris element of the 
claim for skin disorder, and determine 
whether the appellant's claim, or any 
part of it, may now be allowed.  If none 
may, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




